Citation Nr: 1500549	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-13 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for residuals, fracture of fourth and fifth metatarsals, left foot (hereinafter left foot condition).

2. Entitlement to an initial compensable rating for residuals, fracture of fourth and fifth metatarsals, right foot (hereinafter right foot condition).

3. Entitlement to an initial compensable rating for residuals, left ankle strain (hereinafter left ankle condition).

4. Entitlement to an initial compensable rating for residuals, right ankle strain (hereinafter right ankle condition).

5. Entitlement to a temporary total disability rating based on surgery of the right foot necessitating convalescence.

6. Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Robert Alex Bass, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing before the undersigned in August 2013.  A transcript is of record.

In March 2014, the Veteran submitted a claim for a temporary total disability rating based on surgery necessitating convalescence under 38 C.F.R. §4.30 (2014).  In this regard, she underwent surgery of the right foot at VA in November 2013 and appears to be scheduled to undergo surgery on her left foot.  As this issue concerns the proper evaluation of the Veteran's foot disorder, it is within the scope of the appeal of the initial rating assigned this disability.  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Accordingly, the Board has taken jurisdiction of it and added it to the issues under appellate consideration, as reflected on the cover sheet of this document. 

The Board also finds that the issue of entitlement to TDIU has been raised, as the Veteran was approved to receive disability benefits from the Social Security Administration (SSA) in July 2013.  This evidence was submitted in support of the claims to increase the initial ratings for the Veteran's bilateral foot and ankle conditions adjudicated by the RO in October 2010, and thus raised the issue of entitlement to TDIU in connection with those claims.  See Rice, 22 Vet. App. at 453 (holding that the issue of entitlement to TDIU is part and parcel of an increased rating claim when unemployability as a result of the disability under consideration is raised by the claimant or the evidence of record); see also 38 C.F.R. §§ 3.340, 4.16 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, the claims on appeal must be remanded for further development to ensure an informed decision.

New VA examinations of the Veteran's bilateral foot and ankle conditions are necessary to make an informed decision.  Since the last VA examination, the Veteran had surgery performed on her right foot in November 2013.  The VA treatment records also show that surgery is planned for the Veteran's left foot.  Further, they show that she has not worked since July 2013 due, at least in part, to her bilateral foot and ankle conditions.  As the record indicates that there likely have been changes in the severity of the Veteran's bilateral foot and ankle conditions during the pendency of this remand, a new VA examination must be performed to ensure a complete and up-to-date record. See 38 C.F.R. § 3.327(a) (2014); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

In addition, the Veteran submitted evidence that she has been receiving disability benefits from the SSA since July 2013.  As they may support the Veteran's claims, her SSA records must be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), (holding that VA is required to obtain medical records "if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits").

Further development is also warranted with respect to the issues of entitlement to TDIU and to a temporary total rating based on surgery necessitating convalescence.  Specifically, the Veteran must be sent a notice letter under the Veterans Claims Assistance Act of 2000 (VCAA) informing her of what is needed to substantiate entitlement to TDIU and to a temporary convalescent rating.  See 38 U.S.C.A. §5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159.  Moreover, as entitlement to TDIU is dependent in part on the development and resolution of the initial ratings assigned the Veteran's bilateral foot and ankle conditions, the Board must defer consideration of this issue at this time.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (holding that two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter informing her of what is needed to substantiate entitlement to TDIU and to entitlement to a temporary total convalescent rating, and of the allocation of responsibilities between the Veteran and VA for obtaining relevant evidence on her behalf.

2. Request the Veteran to fill out an application for entitlement to TDIU (VA Form 21-8940) to help ensure that VA has all pertinent information regarding her educational background and employment history.  However, adjudication of entitlement to TDIU should not be made contingent on whether she fills out the application.

3. Obtain any of the Veteran's VA treatment records from the Central Texas VA Health Care System for the time period of December 18, 2010 to March 31, 2013 as well as treatment records dated since March 2014 and associate them with the claims file.

4. Obtain the Veteran's Social Security Administration Records and associate them with the claims file.

5. Then, schedule the Veteran for a VA foot examination to assess the current level of severity of her service-connected left foot condition and right foot condition. 

The entire claims file and a copy of this REMAND must be made available to the examiner.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All indicated tests and studies should be performed and all clinical findings reported in detail.  In addition to all other pertinent finds, the examiner must address all pathology associated with the Veteran's service connected left foot condition and right foot condition, to include bilateral metatarsus adductus deformity and ulcers.  In this regard, the examiner's attention is directed to an August 2010 VA treatment record showing that the Veteran has acquired metatarsus adductus deformity bilaterally secondary to fractures as well as a May 2013 VA treatment record that shows that the Veteran has severe metatarsus adductus deformity with multiple associated old metatarsal fractures.

The examiner must also discuss the impact of the Veteran's bilateral foot condition on her ability to obtain or maintain substantially gainful employment, without regard to age and nonservice-connected disabilities.

6. Schedule the Veteran for a VA examination to assess the current level of severity of her service-connected left ankle and right ankle conditions.

The entire claims file and a copy of this REMAND must be made available to the examiner.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All indicated tests and studies should be performed and all clinical findings reported in detail.

7. Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

8. Finally, after completing any other development that may be indicated, readjudicate the claims on the merits, to include the issues of entitlement to TDIU and to a temporary total rating based on surgery necessitating convalescence.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

